Citation Nr: 0203817	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  97-26 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1978, 
with subsequent service in the Air National Guard and the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied service connection 
for PTSD, and determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for tinnitus.

In December 2000, the Board denied the veteran's claims.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  The Court vacated the Board's decision as to 
both issues remanded both issues to the Board for 
consideration of these issues pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100,5102, 
5103, 5106, 5107, 5126 (West Supp. 2001).  

The appellant was previously represented by an attorney.  
That attorney is no longer recognized.  The veteran was 
informed and provided an opportunity to select different 
representation.  The veteran did not respond.


FINDINGS OF FACT

1.  In an April 1989 rating decision decision, the RO denied 
entitlement to service connection for tinnitus and the 
veteran was provided notice of his procedural and appellate 
rights; however a notice of disagreement was not received 
within the subsequent one-year period.



2.  The evidence received since the RO's April 1989 decision, 
which denied service connection for tinnitus, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for tinnitus.

3.  The preponderance of the evidence is against the claim 
that the veteran has tinnitus due to his service.

4.  The veteran did not engage in combat.

5.  The veteran's PTSD symptoms have not been attributed to a 
verified inservice stressor.


CONCLUSIONS OF LAW

1.  The RO's April 1989 decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  New and material evidence has been submitted since the 
RO's April 1989 decision, thus, the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Tinnitus was not incurred or aggravated during active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

4.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As noted above in the introductory portion of this decision, 
the Court remanded the matters of whether new and material 
evidence has been received to reopen the claim of service 
connection for tinnitus (as well as the claim of service 
connection for tinnitus) and service connection for PTSD to 
the Board for consideration of these issues pursuant to the 
VCAA.

As noted, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
February 1997 and June 997 rating decisions of the reasons 
and bases for the denial of his claims. In addition, he was 
notified of the same in the June 1997 statement of the case, 
March 1999 supplemental statement of the case, August 1999 
supplemental statement of the case, February 2000 
supplemental statement of the case, March 2000 supplemental 
statement of the case, August 2000 supplemental statement of 
the case, as well as in letters from the RO.  The rating 
decisions, as well as the statement of the case and the 
supplemental statements of the case, informed the veteran of 
what evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, statement 
of the case, supplemental statements of the case, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
regard, the veteran was requested on several occasions, by RO 
letters, to submit evidence and argument in support of his 
claims.  These letters were dated in August 1996, November 
1996, and February 2000.  In addition, the veteran testified 
at three personal hearings and was afforded VA examinations.  
With regard to his claim of service connection for tinnitus, 
VA and private medical records were obtained, he was afforded 
a VA examination, and a VA expert opinion was obtained.  With 
regard to his claim of service connection for PTSD, VA and 
private medical records were obtained, and the RO attempted 
to verify the veteran's alleged combat service and alleged 
stressors through the appropriate service department 
channels.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 





I.  Tinnitus

A.  New and Material

In a March 1981 rating decision, the RO denied entitlement to 
service connection for tinnitus based on a finding that there 
was no diagnosis of tinnitus during service or on current 
post-service February 1981 VA examination.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's March 1981 
decision denying service connection for tinnitus is final.  
38 U.S.C.A. § 7105.  In January 1989, the veteran sought to 
reopen his claim of service connection for tinnitus.  In an 
April 1989 rating decision, the RO again denied entitlement 
to service connection for tinnitus based on a finding of no 
inservice diagnosis of tinnitus and no medical evidence of a 
nexus between current diagnosis of tinnitus and service.  The 
veteran was provided notice of his procedural and appellate 
rights; however he did not perfect his appeal.  The RO's 
April 1989 rating decision denying service connection for 
tinnitus is final.  38 U.S.C.A. § 7105.

In November 1996, the veteran's request to reopen the claim 
of service connection for tinnitus was received.  In a 
February 1997 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen a claim 
for tinnitus.  A notice of disagreement was received in March 
1997, and a statement of the case was issued in June 1997.  
Since the veteran addressed the issue of service connection 
for tinnitus at the RO hearing in November 1997, and there is 
a transcript of his testimony on file, the hearing transcript 
is a timely substantive appeal.  See 38 C.F.R. § 20.202; see 
also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral 
remarks (i.e., hearing testimony) are transcribed, a 
statement becomes written).

The Board notes that a review of the July 2000 supplemental 
statement of the case shows that the issue was listed as 
"new and material evidence to reopen a claim for service 
connection for tinnitus."  A review of the claims files 
shows that the RO afforded the veteran an examination in 
connection with this claim, as well as a medical etiological 
opinion, obtained VA and private treatment records.  A review 
of the July 2000 supplemental statement of the case shows 
that, notwithstanding the manner in which the issue was 
framed, the RO in fact reopened the claim, weighed the 
evidence, and denied the claim on the merits.  However, 
despite the RO's denial of this claim on the merits, the 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

For the reasons provided below, the Board finds that the 
veteran's claim of service connection for tinnitus must be 
reopened.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  The Court has 
indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was the April 1989 RO rating 
decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's April 1989 
decision included service medical records which showed that 
the veteran was treated for ear symptoms twice during 
service, in November 1976.  The remainder of the service 
medical records were silent as to complaints, treatment, or a 
diagnosis involving the ears.  The veteran's separation 
examination report, dated in March 1978, showed that his ears 
and drums were clinically evaluated as normal.  The report 
noted "tinnitus A.D. (right ear) since 1976, audio normal 
this exam, treated when symptomatic, not incapacitating."

The relevant post-service medical evidence included an Air 
National Guard examination report, dated in December 1980, 
which noted tinnitus, right ear, since 1976, NCD (not 
considered disabling).  Subsequent VA physical and 
audiological examination reports, dated in February 1981, 
showed that tinnitus was not found.  A March 1989 VA physical 
examination report contained a diagnosis of bilateral 
constant tinnitus, and shows that the veteran reported a 
history of persistent "popping" bilaterally following a 
cold he stated that he had suffered from in England in 1976.

As previously noted, in the April 1989 decision, the RO 
denied service connection for tinnitus and that decision was 
unappealed by the veteran.  

Evidence received since the RO's April 1989 decision includes 
records from the Air National Guard, dated in 1981, which 
show that the veteran was profiled for hearing loss, with no 
mention of tinnitus.  The veteran also complained of tinnitus 
and/or was diagnosed with tinnitus in reports from Little 
Rock Ear, Nose and Throat Clinic (LRENT), a VA treatment 
report, the Affiliated Ear, Nose and Throat Clinics of 
Arkansas (AENTCA), the Arkansas Primary Care Clinic-Central 
and Arkansas Otolaryngology, P.A. (hereinafter "A.O."), 
collectively dated between 1992 and 2000.  Of particular 
note, an April 1999 report from a physician at A.O., Adrian 
Williamson, M.D., indicates that the veteran was treated in 
March 1997 for hearing loss and tinnitus.  Dr. Williamson 
stated, "I understand that you have been around a lot of 
noise exposure in the past, including military planes as well 
as artillery practice.  This type of noise exposure can 
certainly cause a sensorineural hearing loss such as yours 
with the resulting tinnitus."

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show that he served 
during combat.  This matter is addressed in further detail in 
his claim of service connection for PTSD, as set forth below.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

As previously stated, in April 1989, the RO denied the claim 
of service connection.  A basis for this determination was 
the lack of a medical nexus between tinnitus and the 
veteran's service.  The newly submitted evidence includes, as 
noted, Dr. Williamson's April 1999 letter, in which he 
indicated that the veteran was exposed to noise during 
service which could have caused his tinnitus.  This evidence 
was not of record at the time of the RO's April 1989 
decision, and is "new" within the meaning of 38 C.F.R. § 
3.156.  In addition, Dr. Williamson's letter serves as a 
competent medical opinion linking currently diagnosed 
tinnitus to the veteran's service.  The Board therefore finds 
that Dr. Williamson's April 1999 letter pertains to the 
evidentiary defect which was a basis for the RO's April 1989 
decision, and that it therefore bears directly and 
substantially upon the issue at hand.  The Board thus 
concludes that this evidence is probative of the issue at 
hand, and is material.  The claim of service connection for 
tinnitus is therefore reopened.

B.  Merits Analysis

During two personal hearings held before a hearing officer at 
the RO in November 1997 and June 1999, and in a personal 
hearing conducted via video conference from the RO and the 
Board in September 2000, by the undersigned member of the 
Board, the veteran essentially asserted that he has tinnitus 
as a result of his service.  His assertion is also presented 
in correspondence of record.  In particular, he asserts that 
the notations of tinnitus in his service medical records 
warrant a grant of service connection.  However, since the 
veteran has not been shown to be capable of making medical 
conclusions, his statements regarding a current diagnosis are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Initially, the Board points out that the only notation of 
tinnitus in the service medical records is found in the 
veteran's separation examination report, dated in March 1978, 
which noted "tinnitus A.D. (right ear) since 1976."  
However, this notation appears to be a bare transcription of 
lay history, as service medical records are entirely silent 
as to complaints, treatment, or a diagnosis involving 
tinnitus.  See e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In addition, the separation examination report shows 
that his ears and drums were clinically evaluated as normal, 
that his audio examination was normal, and that tinnitus was 
only treated when symptomatic and was not incapacitating.  
Given the findings in the separation examination report, and 
the complete lack of clinical evidence of tinnitus during 
service, the Board finds although the veteran apparently 
complained of having tinnitus at the time of his March 1978 
evaluation, tinnitus is not shown to have become chronic 
during service.  See 38 C.F.R. § 3.303(c).

With regard to the post-active duty medical evidence, this 
evidence includes an Air National Guard examination report, 
dated in December 1980, which notes tinnitus of the right 
ear, since 1976, not considered disabling.  Another record 
from the Air National Guard, dated in 1981, shows that the 
veteran was profiled for hearing loss, with no mention of 
tinnitus.

A February 1981 VA examination report shows that the veteran 
complained of having popping in his ears.  However, the 
examiner stated that this was due to a variation of pressure 
around the tympanic membrane.  The ear examination was 
normal, and the examiner stated that tinnitus was not found.

The claims files include reports from several private health 
care providers (LRENT, AENTCA, APCC and A.O.), as well as a 
VA treatment report.  This evidence is collectively dated 
between 1992 and 2000, and shows that the veteran complained 
of tinnitus and/or was diagnosed with tinnitus.  Other 
relevant medical evidence includes an April 1994 VA treatment 
report which shows that the veteran denied tinnitus.  In 
addition, a number of VA psychiatric treatment reports show 
that the veteran was noted to have audio hallucinations, to 
include audio hallucinations of guns popping.  See e.g., VA 
treatment reports of October 1995 and March 1996.  

In a lay statement, dated in March 2000, the individual 
submitting the statement asserts that he was a fellow airman 
who served with the veteran.  He further states that their 
training involved using a large variety of weapons, to 
include hand guns, machine guns and hand grenades.  An 
attached sheet notes that the duties and responsibilities of 
a security force personnel may include use of deadly force to 
protect personnel and resources.

An April 2000 VA audiological examination report indicates 
that the findings were inconsistent, and that pure tone and 
speech audiometry results were judged to be unacceptable.  

In June 2000, a medical opinion was obtained from a VA 
expert, in order to determine, in pertinent part, if the 
veteran's currently diagnosed tinnitus was related to 
service.  The medical expert stated that there was no nexus 
between the veteran's tinnitus and his service. 

In sum, the Board finds that the preponderance of the 
evidence is against the claim.  With regard to the reports of 
tinnitus in an Air National Guard report dated in 1980, the 
record does not show that the statement involving tinnitus 
was based on clinical findings, and this notation appears to 
be nothing more than a recitation of lay history.  This 
evidence is therefore afforded little probative value.  See 
LeShore, supra.  In this regard, the Board notes that a VA 
examination report dated in February 1981 shows that tinnitus 
was not found.  In addition, the next post-service medical 
evidence of a diagnosis of tinnitus is found in reports from 
private health care providers dated in 1992.  This evidence 
therefore comes about 14 years after separation from service, 
and this fact weighs against the claim.  See Maxson v. Gober, 
No. 99-7160 (Fed. Cir. Oct. 27, 2000).  In addition to the 
foregoing, the Board finds that the June 2000 opinion from 
the VA expert is highly probative evidence which weighs 
against the claim.  In this opinion, it was indicated that a 
review the veteran's claims files and the April 2000 VA 
examination report had been made.  The expert concluded that 
the veteran's claim for tinnitus was not supported by past or 
current clinical data or the historical record, including 
military records.  The expert further stated that the 
veteran's claim that he has tinnitus as the result of 
acoustic trauma was not supported by clinical findings.  He 
explained that the clinical findings were not consistent with 
damage to the cochlear mechanisms from noise exposure or 
acoustic trauma.  The Board finds that this medical opinion 
is provided more probative weight than the April 1999 report 
from Dr. Williamson.  Dr. Williamson essentially stated that 
the veteran was around a lot of noise during service, and 
that this type of noise exposure can cause tinnitus.  
However, the probative value of Dr. Williamson's opinion is 
lessened by the fact that it does not appear to have been 
based on a review the veteran's claims files, see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993), and his opinion is equivocal in its 
terms.  Conversely, the VA expert opinion is based on a 
review of the veteran's claims files, to include Dr. 
Williamson's opinion, and is unequivocal.  Therefore, the 
Board finds that the probative value of Dr. Williamson's 
opinion is outweighed by the other evidence, and in 
particular the June 2000 VA expert opinion, all of which 
indicate that the veteran does not have tinnitus due to his 
service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
tinnitus, and that the claim of service connection must be 
denied.

II. PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  [While the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The Board initially notes that a review of the record 
discloses that the veteran has been diagnosed as having PTSD 
as a result of stressful incidents he reportedly experienced 
during service.  Such medical records include an April 1996 
VA hospital examination report which shows that the veteran 
has been diagnosed as having PTSD, and which appears to link 
PTSD to claims of stressors the veteran allegedly encountered 
during service.  Therefore, there is a current diagnosis of 
PTSD.  

During two personal hearings held before a hearing officer at 
the RO in November 1997 and June 1999, and in a personal 
hearing conducted via video conference from the RO and the 
Board in September 2000, by the undersigned member of the 
Board, the veteran essentially asserted that he has PTSD as a 
result of participation in combat, and a near-crash of a 
plane, while on temporary duty (TDY) in Cambodia, during the 
period (approximately) from April to August of 1974.  The 
veteran argues that he has PTSD as a result of witnessing 
stressors during his service.  Specifically, he claims the 
following stressors while on a classified TDY mission near a 
place he identified as "Khum Pat" in Cambodia, between 
about April and August of 1974: 1) he was on convoys that 
were ambushed; 2) he killed a Khmer Rouge soldier while on 
perimeter guard; 3) his plane almost crashed during his 
flight out of Cambodia; 4) a firefight and plane crash at the 
site of a downed A-7 aircraft; and 5) general exposure to 
sniper fire, shelling and at least one ground attack.

In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  See Cohen.  In 
this case, the Board notes that the veteran is unclear as to 
whether he spent two, three or four months on TDY in 
Cambodia.  See e.g., June 1999 and September 2000 hearing 
transcripts.  He has variously reported that the claimed 
stressor involving a near-crash of his plane occurred in 
1974, 1975 and 1977.  See VA outpatient treatment report 
(June 1994), Arkansas Family Counseling report (August 1994), 
November 1997 hearing transcript.  Although there is no 
indication in the service records that the veteran ever 
served in Vietnam, and although none of his claimed stressors 
involve service in Vietnam, it appears that the veteran has 
repeatedly told VA and non-VA health care providers that he 
participated in combat in Vietnam.  See report from A.C. 
Smith, M.D. (July 1999), reports from the St. Vincent Family 
Clinic (March 1998, July 1999, December 1999 and February 
2000), reports from the Arkansas Primary Care Clinic 
(December 1996 and March 1997) and a VA hospital report dated 
in April 1996.  The foregoing inconsistencies certainly 
weaken the probative value of his testimony.  However, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.

The Board finds that the evidence does not warrant a finding 
that the veteran participated in combat with the enemy.  In a 
precedent opinion issued by VA's General Counsel, as cited 
above, it was held that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).  The General 
Counsel also indicated the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is nothing credible in the claims file 
which establishes participation in combat.  The veteran's DD 
Form 214 does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
id.  His primary occupation specialty was listed as 
"security specialist."  Other service records indicate that 
he completed training as a security specialist on April 1, 
1974.  An "Article 15 information sheet" (AF form 3072) 
dated in October 1975, notes "none" in a block entitled 
"summary of combat service."  

In addition, in January 1998, a response to the RO's request 
for the veteran's personnel file was received from the 
National Personnel Records Center (NPRC).  The NPRC stated 
that the veteran's "201 file" and "AF-7" were not of 
record.  In February and August of 1998, the RO sent requests 
to the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR) for verification of the claimed stressors.  An 
"interim" reply was received from the USASCRUR in February 
1998, in which the USASCRUR stated that the veteran had not 
provided sufficient information to conduct meaningful PTSD 
research, to include complete unit designation to the 
squadron level and specific combat dates to within 30 days.  
In March 1999, the RO received a letter from the USASCRUR.  
The USASCRUR's letter notified the veteran that additional 
information was required for any additional development, to 
include complete unit designation to the squadron level and 
specific combat dates to within 30 days.  The USASCRUR's 
letter was accompanied by a unit history for the parent 
command of the veteran's unit during the time period in 
issue.  The March 1999 letter shows that that agency could 
not verify participation in combat.  The Board further notes 
that although the USASCRUR's February 1998 and March 1999 
letters show that the veteran was informed that he could 
request Official Military Personnel File (OMPF), the record 
does not show that he ever took any action in this regard.  
In addition, a review of the veteran's June and November 1998 
hearing testimony transcripts, shows that he testified that 
he never received written orders for his TDY mission to 
Cambodia, that his TDY mission to Cambodia was classified, 
and that although he had obtained his service records, there 
was nothing in them to support his claim.

The claim files also include a unit history for the 314th 
Tactical Air Wing (TAW) for the period from April to June of 
1974 ("1974 unit history"), as well as a broad history for 
the 314th Air Wing dating back to its inception in 1948 
("314th AW historical summary").  Overall, these unit 
histories indicate that the 314th AW's primary mission has 
been to provide airlift support, to include transport of 
personnel and cargo as well as airborne communications.  The 
unit histories contain no indication that 314th TAW personnel 
went to Cambodia, participated in combat, came under hostile 
fire, or sustained any casualties during the relevant time 
period.  Finally, at his September 2000 Board hearing, the 
veteran essentially argued that his unit received an 
Outstanding Unit Award with a "V" device, and that this was 
proof of his claim of participation in combat.  However, 
although the 314th AW historical summary indicates that the 
314th TAW was awarded the Air Force Outstanding Unit Award 
with Combat "V" device, that document states that the award 
was for operations conducted between November 1967 and 
December 1969.  This period of time was prior to the 
veteran's service, and therefore does not serve as a basis 
for finding that he participated in combat.

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The evidence against a 
finding of participation in combat includes the veteran's AF 
Form 3072, which indicates that he did not participate in 
combat, as well as a complete lack of evidence of combat in 
the veteran's other service records.  The Board has also 
determined that the veteran's oral and written testimony and 
the unit histories are insufficient to show participation in 
combat.  The Board therefore finds that the veteran did not 
participate in combat.  See Cohen.  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  

Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, these were 
based on an oral history as provided by the veteran, and are 
otherwise lacking in a factual basis so as to outweigh the 
information in the veteran's service records and the service 
documents.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence." 

Thus, in the absence of combat service, the veteran's own lay 
testimony is insufficient to establish the occurrence of 
stressors and alleged stressors must be corroborated by 
credible supporting evidence.  As such, the Board must make a 
determination as to whether any of the veteran's alleged 
stressors are supported by credible evidence.  

The RO sent the veteran a "PTSD questionnaire" in August 
1996, and requested that he provide details of his claimed 
stressors during service.  In this letter, he was also 
informed of his responsibility to obtain evidence in support 
of his claim.  In September 1996, the RO received the 
veteran's completed PTSD questionnaire, together with a 
letter detailing his claimed stressors.  

As noted, the veteran claims the following stressors occurred 
while he was on a classified TDY mission near a place he 
identified as "Khum Pat" in Cambodia, between about April 
and August of 1974: 1) he was on convoys that were ambushed; 
2) he killed a Khmer Rouge soldier while on perimeter guard; 
3) his plane almost crashed during his flight out of 
Cambodia; 4) a firefight and plane crash at the site of a 
downed A-7 aircraft; and 5) general exposure to sniper fire, 
shelling and at least one ground attack.

As previously noted, the RO sought to verify the veteran's 
stressors through the appropriate service department channels 
via the USASCRUR.  This agency was unable to verify the 
veteran's reported stressors as detailed in February 1998 and 
March 1999 letters.  Although the veteran was informed that 
the information he submitted had resulted in a negative 
response, he did not furnish any additional information with 
regard to his alleged stressors.  Also, as set forth above, 
combat service was not shown.  

The Board further notes that, except as noted below, the 
veteran has not come forward with the precise day, week, or 
month of any of his stressors, nor has he come forward with 
the names of any men whom he saw killed or wounded.  
Furthermore, the Board finds that there is insufficient 
evidence to show that the claimed stressors have been 
verified.  A review of the service records, to include the 
service medical records, does not show that the veteran ever 
served in either Thailand or Cambodia, and there is no 
indication that the veteran was involved in a plane crash, 
accident or malfunction.  To the extent that the veteran 
asserted in a September 1996 PTSD questionnaire, and his 
September 1996 letter, that he shot and killed a man on about 
April 10 or April 15, 1974, and that he was involved in a 
small arms and mortar attack on his base on May 5 or May 8, 
1974, the Board notes that his service records include a form 
entitled "classification/on the job training action," dated 
May 19, 1974.  This form appears to indicate that he was 
stationed at Little Rock AFB at least as of that date.  
Specifically, the originating and destination units for this 
document were both based at Little Rock AFB. 

In addition, as noted, a review of the veteran's testimony 
from his hearings, held in June and November of 1999, shows 
that he testified that he never received written orders for 
his TDY mission to Cambodia, that his TDY mission to Cambodia 
was classified, and that although he had obtained his service 
records, there was nothing in them to support his claim.  

The Board has also considered several lay statements 
submitted by the veteran from family members, co-workers, and 
fellow airmen, collectively dated between 1997 and 2000.  A 
lay statement, dated in March 2000, is remarkable for an 
attached sheet which notes that the duties and 
responsibilities of a security force personnel may involve 
combat.  However, as noted, the Board has found that the 
veteran did not have combat service.  Three of the lay 
statements assert that the veteran served in Thailand and/or 
Cambodia, however, the service records do not show such 
service.  Only one statement contains an assertion that he 
may have seen the veteran undergo a claimed stressor.  This 
individual indicated that in 1974, on rotation from England 
to Thailand, one of the A-7 fighter jets had to make an 
emergency landing in Cambodia.  The individual stated that 
the veteran was with the Security Forces protecting the 
aircraft after it landed and the veteran was afraid of being 
killed.  Thereafter, after the A-7 was repaired, this 
individual departed on another aircraft and saw what appeared 
to be a firefight on the ground between the Security Forces 
and another force.  With regard to this stressor, the Board 
first notes that the veteran addressed this stressor during 
his September 2000 hearing, and his testimony on this point 
was extremely vague.  Also, the individual did not state that 
the veteran witnessed any plane crash much less was onboard 
any downed aircraft nor did he state that the veteran was a 
participant or a witness in the alleged firefight.  The 
individual indicated that he could not hear the gunfire and 
could only see what was happening from overhead and saw the 
Security Forces taking cover.  Moreover, as noted, the 
service records do not show that the veteran served in 
Thailand and/or Cambodia and the reported unit histories for 
the 314th TAW do not show that the personnel went to 
Cambodia, participated in combat, came under hostile fire, or 
sustained any casualties during the relevant time period.  
Moreover, the alleged incident was not verified.  In 
addition, one of the lay statements attributed the veteran's 
current psychiatric problems to his service in the Persian 
Gulf War, but the record does not show that he had service in 
the Persian Gulf War.  

Given the lack of evidence of service in Thailand and 
Cambodia, the unit history for the 314th TAW, as well as the 
lack of evidence of participation in combat and a verified 
stressor, the Board finds that the lay statements as 
corroborative evidence are outweighed by the evidence against 
the claim.  

In light of the foregoing, the Board finds the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

In reaching this decision, the Board has noted that the 
veteran has submitted pages from books entitled The United 
States Air Force in Southeast Asia Tactical Airlift and USAF 
Medals in support of his claim.  However, there is nothing in 
this evidence which shows that any unit from the 314th AW was 
involved in combat in Cambodia during the time period in 
issue, or which otherwise verifies any claimed stressors.

The VA has, without success, attempted to verify the 
veteran's claimed stressors and there is no indication that 
there is any additional evidence that could be obtained to 
verify the veteran's claimed stressors.  Given the foregoing, 
the Board finds that none of the claimed stressors have been 
verified.  In reaching this decision, the Board has noted 
that the record contains diagnoses of PTSD linked to his 
service.  However, the Board has concluded that the veteran 
did not participate in combat, and there is no verification 
of the claimed stressors to support a PTSD diagnosis.  As 
such, the diagnoses contain unsupported conclusions which are 
insufficient to warrant a grant of service connection for 
PTSD.  See Moreau; Dizoglio.  Based on the foregoing, the 
veteran's claim for service connection for PTSD fails on the 
basis that the veteran is not shown to have participated in 
combat; there is no verified stressor; and that all elements 
required for such a showing have not been met.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

III.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted 
together with the lay statements, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis at various 
points in time, as well as the etiology of his current 
condition.  In such cases, lay persons untrained in the field 
of medicine and psychiatry are not competent to offer such 
opinions.  Espiritu; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
tinnitus and PTSD is not warranted.  To that extent, the 
contentions of the veteran and the authors of the lay 
statements to the contrary are unsupported by persuasive 
evidence.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied. 

Service connection for PTSD is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

